[NOT FOR PUBLICATION]

               UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                        

No. 97-1754

                       UNITED STATES,

                          Appellee,

                             v.

                        REXHEP GASHI,

                    Defendant, Appellant.

                                        

        APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. William G. Young, U.S. District Judge]

                                        

                           Before

                   Torruella, Chief Judge,
              Stahl and Lynch, Circuit Judges.

                                        

James                  L.                    Sultan,                            Ch                             arles W. Rankin and Rankin &amp; Sultan on brief for
appellant.
Donald                   K. Stern, United States Attorney, and Theodore B. Heinrich,
Assistant U.S. Attorney, on brief for appellee.

                                        

                      November 18, 1997
                                        

     Per                     Curiam.                                                         Upon                                  careful review of the briefs and record,

we               find                    no                       merit in defendant's contentions.  To the contrary,

as we  read  the sentencing  transcript, the  district  court

departed by two criminal history categories under U.S.S.G.  S

4A1.3 and amply explained such departure by reference to  the

seriousness  of  defendant's  conduct,  his  vacated  Florida

conviction, and his high  risk of recidivism.  We cannot  say

that the departure was unreasonable, and we perceive no abuse

of discretion here.

     Affirmed.  See 1st Cir. Loc. R. 27.1. 

                             -2-